Citation Nr: 0327339	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  99-16 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to waiver of recovery of an overpayment of death 
pension benefits in the calculated amount of $2,507, to 
include whether the overpayment was properly created.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from March 1951 to December 
1952.  He died in April 1988.  The appellant is his surviving 
spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) decision of the 
Committee on Waivers and Compromises (Committee) dated in 
July 1999, which denied waiver of recovery of an overpayment 
in the calculated amount of $2,507, on the basis that the 
appellant had shown bad faith in the creation of the 
overpayment.

This case was previously before the Board in December 2000 
when it was remanded for additional development and 
compliance with the Veterans Claims Assistance Act of 2000 
(VCAA).  Unfortunately, the requested development was not 
done and another remand was required in April 2003.  The 
requested development has been completed and the case 
returned to the Board.  The Board proceeds with its review of 
the appeal.


FINDINGS OF FACT

1.  In her eligibility verification reports (EVRs) dated from 
April 1996 onward, the appellant reported no wages from 
employment after October 1, 1995; she has consistently and 
repeatedly failed to report any additional income earned 
after October 1, 1995, or provide evidence that she is no 
longer receiving such income.

2.  The appellant was awarded improved death pension benefits 
based on her reports of no earned income since October 1, 
1995, and her rate of pension was based on those reports of 
income; the appellant was notified of her obligation as a 
pension recipient to report her income in full.

3.  Income matching verification from the Internal Revenue 
Service shows that the appellant received income in the 
amount of $1,308 in 1995 from a second job, and a lump sum 
retirement pension disbursement of approximately $40,000.  
This was not reported by her to VA in any of her EVRs.

4. The RO retroactively terminated the appellant's improved 
death pension benefits effective October 1, 1995, based on 
the increase in her income due to the receipt of the income 
from her second job.

5. The retroactive termination of the appellant's improved 
death pension benefits effective October 1, 1995, resulted in 
the creation of an overpayment in the amount of $2,507.

6.  The appellant failed to report the income from her second 
job or her pension disbursement in 1995, and did so with the 
intent to seek an unfair advantage, with knowledge of the 
likely consequences, and with resulting loss to the 
government; she engaged in willful misrepresentation of a 
material fact and willful failure to disclose a material 
fact, with the intent of retaining VA benefits that she was 
not entitled to receive.

7. The appellant's actions of initially failing to report her 
income from her second job in 1995, and failing to provide 
any evidence that this income did not continue thereafter, 
resulted in the creation of the overpayment at issue.


CONCLUSIONS OF LAW

1.  An overpayment of death pension benefits in the amount of 
$2,507, was properly created.  38 U.S.C.A. §§ 1541, 5107 
(West 2002); 38 C.F.R. §§ 3.23, 3.260, 3.262, 3.660 (2002).

2.  Waiver of recovery of the overpayment of death pension 
benefits in the amount of $2,507 is precluded because of bad 
faith on the part of the appellant.  38 U.S.C.A. §§ 5107, 
5302 (West 2002); 38 C.F.R. §§ 1.962, 1.965(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran died in April 1988.  In September 1995, the 
appellant, the veteran's surviving spouse, applied for death 
pension benefits.  She reported 1995 wages of $6,000 and 
income from interest and dividends at $30.  Her reported 
income from Social Security was $388 a month.  She also 
stated that she quit work in July 1995.  In October 1995, she 
was awarded death pension benefits based on her reported 
income.  She was also informed that she must report any 
changes in income.  "Your failure to promptly tell VA about 
income changes may create an overpayment which will have to 
be repaid."

In April 1996, the appellant submitted an eligibility 
verification report (EVR), in which she reported monthly 
Social Security benefits of $398.  She also reported gross 
wages of $12,817.24, prior to July 31, 1995, when she 
retired, and none thereafter.

In March 1998, the appellant submitted another EVR, now 
showing her Social Security benefits at $409.  She reported 
no other income from any other sources for calendar years 
1996 and 1997.  In September 1998, she reported that her 
Social Security benefits would increase to $526.

In October 1998, VA informed the appellant that it proposed 
to terminate her death pension benefits effective October 
1995 based on information she submitted and information from 
other sources VA obtained as verification of her earnings and 
income.  A statement received from the appellant's employer 
showed that she was paid $11,817 in wages in 1995 and her 
employment was terminated in August 1995.  This was prior to 
her entitlement to death pension benefits and she was 
informed that this would not be counted as income.  However, 
the amount of additional income reported by the veteran, when 
added to her monthly Social Security Benefits of $388 and her 
annual interest income of $30 placed her total annual income 
over the maximum annual pension rate effective October 1995.  
It was subsequently reported through income matching from the 
Internal Revenue Service that the appellant was in receipt of 
$1,308 of earned income in 1995 from a second job.  She was 
advised that she had 60 days to submit evidence showing that 
she did not receive any such additional income, during which 
time her payments would continue, although this might create 
an overpayment which would have to be repaid.  In January 
1999, the appellant was informed that her payments were being 
retroactively terminated effective October 1995.  She was 
also informed by separate letter that as a result of her 
change in benefits, an overpayment had been created, 
consisting of the total amount of payments she received from 
October 1, 1995, through December 31, 1999, and she now owed 
VA $2,507.

In a March 1999 letter, VA further informed the appellant 
that the $1,308 would continue to be counted as earnings 
until verification was received from the payers that she no 
longer received this income.  The appellant submitted copies 
of statements from Social Security showing her annual 
earnings.  The appellant also submitted medical expenses for 
1995; however, these did not total a sufficient amount to 
reduce her annual income, which now included the $1,308 a 
year, below the maximum amount allowed by law, and medical 
expenses submitted for 1996 through 1998 did not meet the 
annual deductible and were not counted in reducing her income 
for those calendar years.

In June 1999, the appellant requested a waiver of her pension 
debt claiming that paying any or all of this debt would be a 
severe hardship since her income was not below the amount of 
her bills.  She claimed that the only income she was 
receiving for 1996 through 1999 was from Social Security.  
She submitted a financial status report showing zero income 
and total monthly expenses of $851 from rent or mortgage 
payments, food, utilities and heat, house supplies and 
medicine.

In July 1999, VA denied waiver of recovery of an overpayment 
in the calculated amount of $2,507, on the basis that the 
appellant had shown bad faith in the creation of the 
overpayment.  The decision also noted that the Internal 
Revenue Service had reported to VA the receipt of a $40,000 
pension retirement payment in 1995 and that this had never 
been reported by the appellant.  

In a July 1999 statement, the appellant stated that the 
$40,000 was used (after taxes) to purchase her home, that she 
lived off of her Social Security payments, and had no means 
to repay the overpayment which would be a financial hardship.  
In an August 1999 statement, she claimed that she had shown 
the $40,113 on her original filing for her death pension 
benefits and therefore there was no bad faith.

In December 2000, the Board directed the RO to inform the 
appellant of the basis of the creation of her debt, and that 
she be afforded an opportunity to provide information which 
would reduce or eliminate the debt, or mitigate her fault.  
In a December 2001 letter to the appellant, the RO informed 
the appellant that the overpayment at issue resulted 
primarily from income she received from her second job during 
1995, which was counted as having been received after she 
filed her claim for pension benefits, and which it was 
assumed she was continuing to receive.  As a result, her 
total countable income was found to be in excess of the 
maximum allowable rate for the years 1995, 1996, 1997, and 
1998.  She was further informed that if this income was 
received prior to September 1995, or if she stopped receiving 
this income prior to December 1998, she must provide 
verification of this fact in the form of a statement from the 
employer, or other independent confirmation that she was no 
longer employed by the company, as well as the date that her 
employment ended.  There has been no response from the 
appellant to the RO's most recent request for verification of 
her income.

VCAA - The Duty to Inform and Assist

The Board notes that during the pendency of this appeal, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The new law eliminates the concept of 
a well-grounded claim, and redefines the obligations of VA 
with respect to the duty to assist claimants in the 
development of their claims.  First, the VA has a duty to 
notify the appellant and any representative of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C. §§ 5102 and 5103 (West 2002).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. § 
5103A (West 2002).

The VA has promulgated revised regulations to implement these 
changes in the law. See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  The notice and duty-to-assist 
requirements of the VCAA do not apply in this case.  See 
Barger v. Principi, 16 Vet. App. 132, 138 (2002) (holding 
VCAA inapplicable to claims regarding entitlement to waiver 
for recovery of overpayment).  

Legal Criteria and Analysis

	I.  Proper Creation of Overpayment

The first question to be answered is whether the creation of 
the debt was proper.  The total debt of $2,507 represents the 
entirety of her monthly payments from October 1, 1995 through 
December 31, 1998 and is broken down as follows:


Effective Date
Monthly 
Rate
Total
October 1995 through November 1995
$58.00
$116.00
December 1995
60.00
60.00
January 1996 through November 1996
63.00
693.00
December 1996 through November 1996
65.00
780.00
December 1997 through December 1998
66.00
858.00

The total overpayment represented $2,507.  These payments 
were based on the information given by the appellant that her 
income, after October 1, 1995, consisted solely of Social 
Security payments and a small interest income.  However, as a 
result of income matching verification information received 
from the Internal Revenue Service, VA learned that she was in 
receipt of additional income in 1995 from a second job which 
was not shown to have been earned prior to October 1, 1995.  
This was in the amount of $1,308.  VA has informed the 
appellant that this payment was being counted as income, and 
would continued to be counted as annual income.  VA has 
repeatedly asked the appellant to provide evidence that she 
is not in receipt of income making her ineligible for receipt 
of death pension benefits.  This was specifically noted to be 
verification, on letterhead, from the payers that she is no 
longer receiving this income.  She has not responded to VA's 
requests other than to continue to deny the receipt of such 
income.  "If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Dusek v. Derwinski, 2 Vet. App. 522 (quoting Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991)).  As such, the 
$1,308, when added to her payments from Social Security and 
her small interest income, exceeded the maximum limits set by 
law for the years 1995 through 1998 as set forth under 38 
C.F.R. §§ 3.252, 3.260 (2002).  

The appellant submitted medical expenses in an attempt to 
reduce her countable income.  Unreimbursed amounts which 
exceed five percent of reported annual income are considered 
unusual. 38 C.F.R. § 3.262.  The submitted expenses did not 
meet the minimum deductible for any period in question, with 
the exception of December 1995 when medical expenses exceeded 
the deductible by $21.89.  This amount was not enough to 
reduce her annual income below the maximum allowed by law.  
See 38 U.S.C.A. § 1541 (West 2002).

The appellant has not disputed the method by which the 
overpayment was calculated, only denying the receipt of 
additional unreported income.  Since the appellant's 
countable income for 1995 through 1998 was in excess of the 
maximum allowed by law, the appellant's death pension 
benefits were appropriately terminated October 1, 1995 and 
the overpayment was properly created. 

	II.  Waiver

Recovery of an overpayment may not be waived if there is an 
indication of fraud, misrepresentation or bad faith on the 
part of a beneficiary, or other party in interest, in the 
creation of the overpayment.  38 U.S.C.A. § 5302(c) (West 
2002); 38 C.F.R. §§ 1.962, 1.965(b) (2002).  "Bad faith" is 
defined by regulation as:

". . . unfair or deceptive dealing by one who seeks to gain 
thereby at another's expense.  Thus, a debtor's conduct in 
connection with a debt arising from participation in a VA 
benefits/services program exhibits bad faith if such conduct, 
although not undertaken with actual fraudulent intent, is 
undertaken with intent to seek an unfair advantage, with 
knowledge of the likely consequences, and results in a loss 
to the government."

38 C.F.R. § 1.965(b)(2) (2002).

The appellant failed to report income received from her 
second job in 1995, which VA learned about from income 
matching verification through the Internal Revenue Service.  
Although repeatedly asked to, she has failed to provide 
verification of when, if ever, she terminated her employment 
with this second firm.  The income from this second job, 
which it is presumed she is still receiving, is the principal 
cause of her overpayment.

The appellant also failed to report the receipt of a 
retirement pension lump sum payment in 1995.  Although she 
has claimed that this was received prior to filing her claim 
for pension benefits and that she used the money to buy a 
house, also prior to filing her claim, she has repeatedly 
failed to provide any verification of this to VA as well.  
Further, although she stated that she reported this amount on 
her claim for benefits, this fact is not shown on the 
September 1995 claim.  

The appellant's failure to report her income from her second 
job in 1995, or the lump sum pension payment, or to provide 
any verification to support her claim that these were either 
not received or received prior to filing her claim, 
constituted bad faith.  Moreover, the appellant has not 
offered any statements explaining the failure to report this 
income, despite requests to do so. Thus, the EVRs and letters 
from the appellant which reported that she quit working and 
received no income since October 1, 1995, other than Social 
Security, clearly misstated a fact, which resulted in unfair 
advantage to the appellant, in that she received benefits to 
which she was not entitled; she knew or should have known of 
the likely consequences; and it resulted in a loss to the 
government in the amount of the excessive benefits.  
Moreover, the evidence on the issue of bad faith is not so 
evenly balanced as to create a reasonable doubt, and 38 
U.S.C.A. § 5107(a) is not for application.

Since "bad faith" in the creation of the debt has been shown, 
waiver of recovery of the debt is precluded by law. 38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. §§ 1.962, 1.965 
(2002).  Hence, the principles of equity and good conscience, 
such as financial hardship, or the appellant's current poor 
health, are not for application.




ORDER

Waiver of recovery of an overpayment of death pension 
benefits in the amount of $2,507 is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



